NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-3188



                                  IDA M. GILMORE,

                                                            Petitioner,


                                           v.


                        UNITED STATES POSTAL SERVICE,

                                                            Respondent.



      Ronnie L. Williams, Law Offices of Ronnie L. Williams, of Mobile, Alabama,
argued for petitioner.

      Sean B. McNamara, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E.
Davidson, Director; and Donald E. Kinner, Assistant Director.


Appealed from: Merit Systems Protection Board
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2007-3188


                                   IDA M. GILMORE,

                                                       Petitioner,

                                            v.

                        UNITED STATES POSTAL SERVICE,

                                                       Respondent.

                                    Judgment

ON APPEAL from the         Merit Systems Protection Board

in CASE NO(S).             AT0752050325-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA and DYK, Circuit Judges, and MORAN, Senior District
Judge). ∗

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT



DATED: January 23, 2008                     /s/ Jan Horbaly    __________
                                            Jan Horbaly, Clerk




      ∗
               Honorable James B. Moran, Senior District Judge, United States District
Court for the Northern District of Illinios, sitting by designation.